Citation Nr: 1642448	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  07-21 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a psychiatric disorder, to include depression with anxiety.

2. Entitlement to service connection for Hepatitis C.

3. Entitlement to a disability rating in excess of 10 percent for service-connected lumbar strain, spondylosis, degenerative disc disease and arthritis, from August 21, 2006 through February 7, 2010, and from May 1, 2010, to the present.

4. Entitlement to an effective date prior to August 21, 2006, for the grant of service connection of lumbar strain, spondylosis, degenerative disc disease and arthritis.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to August 1979.

This matter comes before the Board of Veterans' Appeals on merged appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in pertinent part, denied service connection for a psychiatric disability; a November 2012 rating decision issued by the RO in North Little Rock which denied service connection for Hepatitis C; and a March 2014 rating decision issued by the Appeals Management Center (AMC) in Washington, DC, which granted service connection for lumbar strain, spondylosis, degenerative disc disease and arthritis (claimed as a low back disability) and assigned an effective date and disability rating for that grant.  

As a matter of background, the claim of service connection for a psychiatric disability was denied in a decision issued by the Board in September 2014.  The Veteran timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which subsequently issued a memorandum decision in March 2016, vacating the Board's decision and remanding it to the Board for compliance with the orders of the memorandum decision.  In November 2015, prior to the Court rendering its memorandum decision, the Veteran perfected an appeal as to the other issues on appeal in this matter and therefore they are before the Board at this time.  Those appeals have been merged with the appeal on remand from the Court.

The Veteran seeks a disability rating in excess of 10 percent for his service connected low back disability.  He has been granted a 100 percent disability rating for that disability from February 7, 2010, through May 1, 2010, pursuant to 38 C.F.R. § 4.30 (2015) , and therefore is in receipt of the maximum allowable benefit for that period of time.  As such, the Board has characterized the claim above to exclude the period of time when the Veteran is in receipt of a total disability rating for that disability.  

In August 2008, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  That hearing addressed the claim for service connection for a psychiatric disorder and a low back disability.  A transcript of that hearing has been prepared and is associated with the Veteran's claims file.  The Board notes that in his November 2015 VA form 9 (Appeal to the Board of Veterans' Appeals), which applied to the claims for service connection for Hepatitic C, and an increased disability rating and earlier effective date for his service-connected low back disability, the Veteran did not request a hearing.  There is no indication in the claims file that the Veteran wishes to schedule a hearing pertaining to those issues, and no hearing has been conducted to date.  

The issue of TDIU has been raised by the record.  While an earlier Board decision referred that issue for development the Board now finds that it is part and parcel with the rating claim presently on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to an increased rating in excess of 10 percent for a left ankle sprain was raised in a January 2014 statement and was referred to the Agency of Original Jurisdiction (AOJ) by the Board in its September 2014 decision.  To date, the AOJ is yet to take action with regard to this claim.  As such, the Board does not have jurisdiction over it and it is again referred to the AOJ for appropriate action.

The issues of entitlement to service connection for a psychiatric disability, entitlement to an increased disability rating for service-connected low back disability, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1. The competent and probative evidence of record demonstrates that the Veteran's Hepatitis C is related to his illicit drug and alcohol use; it is less likely than not related to any in-service inoculations he received.

2. The Veteran filed a written claim for service connection of a low back disability on August 21, 2006.


CONCLUSIONS OF LAW

1. The criteria for service connection for Hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304 (2015).

2. The criteria for an effective date earlier than August 21, 2006, for the grant of service connection of lumbar strain, spondylosis, degenerative disc disease and arthritis, have not been met.  38 U.S.C.A. §§ 5110, 5107  (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice And Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Here, the duty to notify was satisfied by way of letters sent in August 2006 and June 2010.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, medical and internet articles provided by the Veteran, Social Security Administration (SSA) records, hearing testimony, and statements from the Veteran and his former representative.  The Veteran has not notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran's VA treatment records confirm a present diagnosis of Hepatitis C.  A review of his service treatment records do not indicate that he was diagnosed with Hepatitis C during active service, or treated for manifestations later identified as such.  He asserts that his diagnosis is the result inoculations administered during active service.

In November 2012, the Veteran was afforded a VA examination in connection with his claim.  The examiner conducted a thorough review of the Veteran's medical history, to include his diagnosis of Hepatitis C in the 1990s and his history of inoculations in service, as well as his history of alcohol and illegal drug use, to include documented intravenous and intranasal drug use and high risk sexual activity.  The examiner ultimately concluded that, given the Veteran's history, and in consideration of the risk factors associated with illicit drug use, it is less likely as not that in-service inoculations caused his Hepatitis C, and more likely as not that it was related to his drug and alcohol abuse.

In response to that opinion, the Veteran submitted an article from the Oxford Journals of Clinical and Infectious Diseases which seeks to address whether intranasal transmission of Hepatitis C via contaminated drug sniffing implements is a potential but unconfirmed source of viral infection.  (See VBMS Web/HTML Documents, 11/12/2015).  While the Board acknowledges that this evidence may appear to lessen the persuasive nature of any opinion based on intranasal drug use, the Board disagrees that it contradicts such a finding and also finds that the article itself is less persuasive than the November 2012 VA examination for two reasons.  First, the November 2012 opinion was rendered based on the Veteran's documented medical history of intravenous and intranasal drug use.  By contrast, the article only addresses intranasal drug use, and does not refute any connection to his history of alcohol abuse.  Further, even presuming that the Veteran's history of drug use was limited to intranasal drug use, as he contends, while the article's abstract notes that using contaminated sniffing implements is a "potential but unconfirmed source" of Hepatitis C infection, it ultimately confirms the virological plausibility of intranasal transmission by confirming that blood and the Hepatitis C virus are present in the nasal secretions and on the drug-sniffing implements of Hepatitis-infected drug users.  While it concludes that more research is needed to positively confirm intranasal transmission of Hepatitic C, it does not rule it out.  Rather the article establishes the primary preconditions necessary for such a transmission.  As such, the Board finds that the article itself does not contradict the findings of the November 2012 examiner, but rather supports it.  

The Board has reviewed the Veteran's complete medical record and claims file, but has not found any other medical or lay evidence which would contradict the November 2012 VA examination report.  His VA treatment records confirm ongoing treatment for Hepatitis C, but do not provide any evidence of a link to active service.  As such, the Board finds that it is less likely than not that the Veteran's Hepatitis C is related to his in-service inoculations, and more likely related to his documented history of drug and alcohol use.  

Finally, in light of the medical findings that the Veteran's Hepatitis C is more likely related to his history of illicit drug use and less likely related to his in-service inoculations, the Board recognizes that the Veteran submitted a statement in June 2010 admitting to heroin use, which he states was to the point of addiction, while stationed in Germany in 1978 and 1979, which he believed may be the cause of his Hepatitis C.  (See VBMS, Statement is Support of Claim, 6/25/2010).  Illicit drug use during active service that is progressive and frequent to the point of addiction is considered willful misconduct and cannot be used as an in-service incident for the purpose of establishing service connection.  See 38 C.F.R. § 3.301 (2015).  Therefore, even presuming that the Veteran's Hepatitis C is linked to his illicit drug use, which he admits occurred during active service, he is barred from establishing service connection for this disability based on in-service drug addiction because such an in-service incident constitutes willful misconduct.  

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding of a nexus between the Veteran's in-service inoculations and his present Hepatitic C, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2015).

III. Earlier Effective Dates

The Veteran has been assigned an effective date of August 21, 2006, for the grant of service connection of lumbar strain, spondylosis, degenerative disc disease and arthritis.  He disagrees with that effective date.  Specifically, his VA Form 9 indicates that he wishes for his effective date to be in the year 2000.  

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

A claim is a written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2015).  The intent to apply for benefits is essential to any claim and therefore, absent intent, no claim for entitlement exists.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, either formal or informal, must be in writing in order for it to be considered a "claim" for benefits within the meaning of the law.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  A complete claim is required for all types of claims, and will generally be considered filed as of the date it was received by VA.  38 C.F.R. §3.155(d) (2015).  A claim may be filed by either the Veteran, or his duly appointed representative.   38 C.F.R. §3.155(a-b).

Here, the Veteran's claim of service connection for a low back disability was received on August 21, 2006, as submitted by his then-representative.  The Board has reviewed the entire claims file and notes that the Veteran initially filed a claim for a neck/cervical spine condition in January 1991.  That claim was denied in April 1991 and the Veteran did not appeal that denial.  In August 1997, he filed a claim for frostbite of the feet, posttraumatic stress disorder (PTSD) and also requested that his claim for a neck disability be reopened.  In June 1998, those claims were denied and the Veteran did not appeal that decision.  In July 2003, he filed a claim to reopen the previous denied claims of service connection for a neck disability and frostbite of the feet.  Those claims were denied in June 2004 and the Veteran did not appeal that decision.

In reviewing the entire claims file, the Board has not found any written claim pertaining to a low back or lumbar spine condition submitted prior to August 21, 2006.  The Board acknowledges that the Veteran's low back pain likely pre-existed the effective date of service connection.  In fact, VA treatment records confirm that he was diagnosed with a low back disability prior to that date.  (See, e.g., VBMS, Medical Treatment Records - Government Facility, 3/24/2008, documenting evidence of spurring and disc space narrowing at L3/4 and L4/5 in July 2006).   However, medical records cannot constitute an initial claim for service connection, but rather there must be some intent by the claimant to apply for the benefit.  See Criswell, supra; see also Brannon v. West, 12 Vet. App. 32 (1998).  In this instance, the earliest indication of an intent to claim benefits for a low back disability was submitted in August 21, 2006.  

In conclusion, after a careful review of the entire record, because the weight of the evidence is against a finding that either the Veteran submitted a claim for a low back disability to VA prior to August 21, 2006, the Board finds that the preponderance of the evidence is against the Veteran's claim for an earlier effective date for the grant of service connection of lumbar strain, spondylosis, degenerative disc disease and arthritis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for Hepatitis C is denied.  

Entitlement to an effective date earlier than August 21, 2006, for the grant of service connection of lumbar strain, spondylosis, degenerative disc disease and arthritis is denied.


REMAND

Once VA undertakes to provide an examination when developing a service connection claim, even when not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As discussed above, in March 2016, the Court issued a memorandum decision which vacated the Board's previous denial and remanded the claim to the Board for development consistent with its order, specifically, to obtain a new VA examination.  The Court explicitly found the prior examinations to be inadequate as they did not fully address the Veteran's various in-service psychiatric diagnoses.  As such, on remand, the Veteran should be afforded a new VA examination which fully addresses any and all psychiatric diagnoses and whether they are etiologically linked to service or any of his other service-connected disabilities.

Further, when a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (Apr. 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In his November 2015 VA Form 9, the Veteran stated that his most recent lumbar spine examination was conducted over three and a half years ago and also indicated that he is experiencing increased symptoms in his lower back, to include "exquisite pain."  As such, on remand, the Veteran should be afforded a VA examination which assesses the present severity of his service-connected lower back disability.

The TDIU claim is deemed to be inextricably intertwined with the evaluation of the lumbar disability.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a formal application in response to his claim for a TDIU.  Send any appropriate notice relating to such claim.  

2. Schedule the Veteran for a psychiatric examination to determine the nature and etiology of any psychiatric disability.  A complete copy of the claims file, including a copy of this remand and the Court's memorandum decision should be provided to the examiner selected to conduct the examination.  

The examiner should review the entire claims file and conduct a thorough examination of the Veteran.  The examiner should provide specific diagnoses for any and all psychiatric disabilities which would account for his depression and anxiety symptoms.  For each diagnosed psychiatric disability, the examiner must answer each of the following questions:

Is it at least as likely as not that the disability had its onset during active service or is otherwise related to any incident recorded during active service, to include any in-service psychiatric diagnoses?  In rendering this opinion, the examiner must acknowledge and discuss the Veteran's in-service diagnosis of non-psychotic organic brain syndrome, adjustment disorder, and other mental health disorders.  If the examiner finds no link to the Veteran's period of active service, he or she should also state whether it is at least as likely as not that the disability had onset within one year of separation from active service.

If the examiner opines against a nexus to service, he or she should state whether it is at least as likely as not that the Veteran's psychiatric disability, has been aggravated beyond its natural progression by any of his presently service-connected disabilities.  If such a conclusion is reached, the examiner should provide both a pre- and post-aggravation level of severity.

If the examiner finds that any presently diagnosed psychiatric disabilities clearly and unmistakably pre-existed service, he or she must cite to the specific evidence which gave rise to that opinion, and then state whether it is at least as likely as not that the condition was aggravated beyond its natural progression by any incident of active service.  Discussion of such aggravation must acknowledge and include the Veteran's various in-service diagnoses.

For each opinion rendered, a complete discussion must be provided, to include citation to evidence in the record, known medical principles, and medical treatise evidence.  

3. Schedule the Veteran for a VA examination to determine the present severity of his lumbar spine disability.

Complete range of motion testing should be accomplished, to include active and passive motion, weight bearing and non-weightbearing, and the examiner should note in terms of degrees of limitation of motion, the point at which there is pain on motion, if any.  The examiner should also note any additional loss of function with repetition due to factors such as pain on movement, weakness, fatigability, and instability. 

The examiner should also specifically discuss whether flare-ups are reported and note whether additional loss of function is associated with the flare-ups.  If so, he or she should estimate the degrees of lost motion during such flare-ups.

Any incapacitating episodes of the lumbar spine requiring physician-prescribed bed rest should be noted, along with their frequency and duration over the past 12 months.  Complete neurological findings should also be included.  

Finally, the examiner should comment as to any occupational impairment or limitations that may be expected to result from the Veteran's low back symptomatology.

4. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit on appeal should remain denied, issue the Veteran a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


